EXHIBIT 2
                  Electronically Filed by Superior Court of California, County of Orange, 12/03/2019 01:28:53 PM.
         DAVID H. YAMASAKI, Clerk of the Court By Richard Clark, Deputy Clerk. 30-2019-01115758-CU-BT-CJC ROA # 2




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   TRAVIS J. ANDERSON, Cal. Bar No. 265540
 3 JOSEPH C. PEACOCK, Cal. Bar No. 317317
   12275 El Camino Real, Suite 200
 4 San Diego, California 92130-4092
   Telephone: 858.720.8900
 5 Facsimile:   858.509.3691
   Email        tanderson@sheppardmullin.com
 6              jpeacock@sheppardmullin.com

 7 Attorneys for Hyundai Motor America and
   Brian Latouf
 8
 9
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                             COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
11
12
     HYUNDAI MOTOR AMERICA, a                                             Case No.
13   California corporation, BRIAN LATOUF,
     an individual,                                                       COMPLAINT FOR:
14
                        Plaintiff,                                             1. DECLARATORY RELIEF NO. 1
15
              V.                                                               2. DECLARATORY RELIEF NO. 2
16
   GENERAL MOTORS COMPANY, a                                                   3. DECLARATORY RELIEF NO. 3
17 Delaware corporation; DOES 1-30,
                                                                               4. UNFAIR COMPETITION
18                      Defendant.                                                (Cal. Bus. & Prof. Code § 17200)
19
20
21

22
23
24
25

26
27
28

                                                                      -1-
     SMRH:4850-8155-9470.6                                                           COMPLAINT FOR DECLARATORY RELIEF
 1
 2                     Plaintiffs HYUNDAI MOTOR AMERICA ("Hyundai") and BRIAN
 3 LATOUF ("Latouf') ("collectively "Plaintiffs") bring this complaint against Defendant
 4 GENERAL MOTORS COMPANY ("GM") and Does 1-30 (collectively "Defendants"),
 5 and allege as follows:
 6                                          INTRODUCTION
 7            1.       Latouf is a former employee of GM who accepted a position with Hyundai.
 8 Hyundai is a wholly owned subsidiary of the international automotive manufacturer
 9 Hyundai Motor Company, and the U.S. distributor of its vehicles. Hyundai is
10 headquartered in Fountain Valley, California. GM is an automotive manufacturer
11 headquartered in Detroit, Michigan.
12            2.       Latouf previously worked as GM's Executive Director Global Safety Field
13 Investigations & Regulations. Latouf worked for GM for 26 years, before retiring on
14 November 30, 2019, in compliance with GM's policies. During the course of his
15 employment, GM presented Latouf in take-it-or-leave-it terms stock agreements containing
16 restrictive covenants, including a non-compete provision, an employee solicitation
17 provision, and a third-party solicitation provision, each of which would last for twelve
18 months following the termination of his GM employment. The restrictive covenants are
19 vast in scope, banning Latouf from, inter alia, working in any capacity for any vehicle
20 manufacturing company that in any way competes with GM. Though GM provided stock
21   options to Latouf in exchange for these restrictive covenants, the stock options are subject
22 to complete forfeiture in the event Latouf violates any of the restrictive covenants. Latouf,
23 who was not represented by counsel at the time of signing, entered into these agreements,
24 the most recent being a 2019 A ward Document.
25            3.       Latouf recently accepted a position with Hyundai in California as its Chief
26 Safety Officer. Latouf s new role at Hyundai will not in any way require the use of any
27 confidential information or trade secrets belonging to GM. Hyundai has also repeatedly
28

                                                     -2-
     SMRH:4850-8155-9470.6                                     COMPLAINT FOR DECLARATORY RELIEF
 1 instructed Latouf to avoid in any way using any trade secrets belonging to GM, and made
 2 this an express condition ofLatoufs employment with Hyundai.
 3           4.        In violation of California law, GM has threatened to enforce the anti-
 4 competition covenants against Latouf and Hyundai in order to prevent Latouf from
 5 working for Hyundai in California. GM has specifically demanded that Latouf resign from
 6 Hyundai. The restrictive covenants GM relies on constitute unlawful restraints on Latoufs

 7 ability to work in his chosen profession in California, in violation of California Business &
 8 Professions Code section 16600 ("Section 16600"), and unlawful interference on

 9 Hyundai's ability to hire employees for its California headquarters and operations.
10            5.       California prohibits GM's anti-competitive covenants in the strongest
11 possible terms. It is California's fundamental public policy that its workers shall retain the
12 right to pursue any lawful employment and enterprise of their choice, and that its
13   employers will also have an unfettered right to hire employees, so long as no trade secrets
14 are misused or disclosed. California law declares that any contract that attempts to
15 prohibit someone from engaging in a lawful profession or business of any kind is void and
16 unenforceable. Thus, the restrictive covenants GM now seeks to enforce against Latouf
17 and Hyundai are illegal and void under California law.
18            6.       As a result of GM's threats, Latouf and Hyundai have been forced to bring
19 this action to prevent GM from seeking to enforce the unlawful restrictive covenants.
20                                             THE PARTIES
21            7.       Plaintiff Hyundai is, and was at all relevant times, a California corporation
22 with its principal place of business in the County of Orange, California.
23            8.       Plaintiff Latouf is an individual currently residing in Michigan. Latoufs
24 new position with Hyundai will require him to spend the vast majority of his work time at
25 Hyundai's headquarters in the County of Orange, California. As a result, Latouf plans to
26 move to California as soon as possible, and will be a California resident for the vast
27 majority of the next 12 months.
28

                                                      -3-
     SMRH:4850-8155-9470.6                                      COMPLAINT FOR DECLARATORY RELIEF
 1            9.       Defendant GM is, and was at all relevant times, a Delaware corporation with
 2 its principal place of business in Detroit, Michigan.
 3            10.      The true names and capacities, whether individual, corporate, associate,
 4 partnership or otherwise, of defendants Does 1 through 30, inclusive, and each of them, are
 5 unknown to Plaintiffs who therefore sue said defendants by such fictitious names.
 6 Plaintiffs will amend this complaint to allege the true names and capacities of such
 7 defendants when ascertained.
 8            11.      At all relevant times, defendants, and each of them, were the agents,
 9 employees, fiduciaries, representatives, partners or co-venturers of the other defendants,
10 and each of them, and in doing the things herein alleged, were acting for the purpose and
11 within the course, scope and authority of such agency, employment, fiduciary, partnership
12 and co-venturer relationship.
13            12.      At all relevant times, defendants, and each of them, were completely
14 dominated and controlled by the other defendants, and each of them, such that defendants
15 have no independent identity or existence of their own and their acts were the acts of the
16 other defendants, and each of them, such that adherence to the purported separate identities
17 of each or any of them would result in a fraud and injustice to Plaintiffs.
18                                    VENUE AND JURISDICTION
19            13.      This Court has jurisdiction to hear the subject matter of this Complaint
20 pursuant to the California Constitution, Article VI, section 10, and California Code of Civil
21 Procedure section 410 .10. The Court also has jurisdiction pursuant to California Code of
22 Civil Procedure section 1060, by virtue of the fact that this is a civil action for declaratory
23 relief, and because jurisdiction over this case is not given by statute to other trial courts.
24            14.      Venue is proper in this judicial district pursuant to California Code of Civil
25 Procedure sections 395(a) and 395.5. Defendants transact business in the County of
26 Orange and are within the jurisdiction of this Court for purposes of service of process. The
27 unlawful acts alleged herein had a direct effect on and were committed within the County
28 of Orange, State of California.

                                                      -4-
     SMRH:4850-8155-9470.6                                      COMPLAINT FOR DECLARATORY RELIEF
 1                                     FACTUAL BACKGROUND
 2            15.      Until recently, Latouf worked at GM as its Executive Director Global Safety
 3 Field Investigations & Regulations. Though Latouf worked for GM for 26 years, it was
 4 not until 2017 that GM began presenting Latouf, on take-it-or-leave-it terms, stock award
 5 agreements containing restrictive covenants, including most recently a 2019 A ward
 6 Document under GM's 2017 Long-Tenn Incentive Plan ("2019 Award Document").
 7 Latouf, who was not represented by counsel at the time he entered into the 2019 Award
 8 Document, understood that the grant of options was conditioned upon the restrictive
 9 covenants, and that the only penalty for violating those covenants would be the forfeiture
10 of the underlying stock options. Latouf did not understand that, in the event of a breach,
11 GM would not only demand a forfeiture of stock options - the entire consideration
12 underlying the agreements - but also seek to prevent Latouf from working for a 12-month
13 period. On information and belief, the 2019 Award Document superseded any and all
14 prior restrictive covenants between GM and Latouf.
15            16.      Under the 2019 Award Document, GM provided Latouf stock options in
16 GM, portions of which would vest on Latoufs subsequent employment anniversaries with
17 GM. The 2019 A ward Document contained, among other provisions, three restrictive
18 covenants that purport to prohibit Latouf from: ( 1) working for any motor vehicle
19 manufacturer for 12 months following his employment with GM; (2) soliciting GM
20 employees to work with his new company for 12 months following his employment with
21   GM; and (3) soliciting any business from any GM customer, client, supplier, or provider of
22 GM that he in any way provided services for while at GM, for 12 months following his
23 employment with GM. A true and correct copy of the 2019 Award Document is attached
24 hereto as Exhibit 1.
25 A.         GM's Restrictive Covenants
26            17.        The "Restrictive Covenants" section of the 2019 Award Document
27 provides:
28

                                                    -5-
     SMRH:4850-8155-9470.6                                    COMPLAINT FOR DECLARATORY RELIEF
 1            In exchange for the Options described in this A ward Document, except to the
              extent this provision is expressly unenforceable or unlawful under applicable
 2            law, you agree to the following restrictive covenants ("Restrictive
              Covenants") that apply during your employment with the Company and its
 3            Subsidiaries, and for the 12-month period commencing on your Termination
              of Service, including a Full Career Status Termination:
 4
                             •   You will not directly or indirectly engage in or perform any
 5                               engineering, purchasing, design, marketing, manufacturing or
                                 any other tasks or functions or provide services in any other
 6                               capacity ( e.g., as an employee, a board member, a manager or a
                                 consultant) for any motor vehicle manufacturer (including its
 7                               parents, subsidiaries, and other affiliates) that competes with
                                 the Company or its Subsidiaries;
 8
                             •   You will not directly or indirectly, knowingly induce any
 9                               employee of the Company or any Subsidiary to leave their
                                 employment for participation, directly or indirectly, with any
10                               existing or future employer or business venture associated with
                                 you;and
11
                             •   You will not directly or indirectly solicit any client, customer,
12                               or supplier of, or provider to the Company or its Subsidiaries
                                 who was a client, customer, supplier or provider for which you
13                               provided services or supervised services during the 12-month
                                 period immediately prior to your Termination of Service.
14
              You may seek permission from the Company to take action that would
15            otherwise violate one or more aspects of these Restrictive Covenants,
              including a request to work in a direct or indirect capacity for any motor
16            vehicle manufacturer that compete with the Company, but the Company may
              deny such request in its unfettered discretion and otherwise enforce the
17            provisions of the Restrictive Covenants.

18            If you violate any of the Restrictive Covenants during its effective period
              without the Company's consent, both the unvested and vested but
19            unexercised portion of your Award will immediately be cancelled. In
              addition, you agree to repay to the Company all of the gains resulting from
20            any exercise of the Options during the period commencing on the date that is
              12 months prior to your Termination of Service and ending on the date that is
21            12 months following your Termination of Service. To the extent permitted
              under applicable law, the Company may also take action at equity or in law
22            to enforce the provision of the applicable Restrictive Covenants. Following
              application of this provision of the Award Document, you will continue to be
23            bound by the obligations, promises and other agreements contained in the
              Plan and the A ward Document.
24
              18.      These three restrictive covenants set out in the 2019 Award Document are
25
     void and unenforceable under California law, as further alleged below.
26
27
28

                                                         -6-
     SMRH:4850-8155-9470.6                                         COMPLAINT FOR DECLARATORY RELIEF
 1 B.         Latouf Accepted Hyundai's Employment Offer as Chief Safety Officer
 2            19.      On or about November 18, 2019, Latouf accepted a job offer from Hyundai
 3 for the position of Chief Safety Officer for Hyundai. Under the terms of Latouf s
 4 employment agreement with Hyundai, Latouf will work from Hyundai's headquarters in
 5 Fountain Valley, California, and expects to earn an annual salary and bonuses far in excess
 6 of the GM stock option awards Latouf stood to receive under the 2019 Award Document.
 7           20.       As an express condition ofLatoufs employment at Hyundai, Latouf cannot
 8 use or disclose any trade secret information belonging to any former employers, including
 9 GM. Latouf s new position at Hyundai will correspondingly not require him to use or
10 disclose any trade secret information he learned or had access to while at GM.
11 C.         GM Threatens Latouf with the Restrictive Covenants in an Attempt to
12 Pressure Latouf to Resign from Hyundai
13            21.      On November 26, 2019, GM sent a letter to counsel for Latouf. GM stated it
14 was aware that Latouf had accepted a position with Hyundai, and would begin working for
15 Hyundai on December 2, 2019. GM cited the restrictive covenants from the 2019 Award
16 Document, and demanded Latouf comply with those covenants by immediately resigning
17 from Hyundai. GM's letter otherwise reserved all rights, including "the cancellation of
18 Mr. Latouf s outstanding GM compensation (including his incentive compensation under
19 the Short Term Incentive Plan and Long Term Incentive Plan)." GM further stated it was
20 "inevitable" that Latouf would use GM's trade secret information while working in his
21 new position for Hyundai. A true and correct copy of GM's letter to Mr. Latoufs attorney
22 is attached hereto as Exhibit 2. That same day, GM sent a separate letter directly to
23 Hyundai's Chief Legal Officer in Fountain Valley, California which reiterated the points
24 raised in GM's letter to Latoufs attorney. GM's letter to Hyundai stated Mr. Latoufs
25 "obligations to GM remain in effect and prohibit him from working for Hyundai as its
26 Chief Safety officer." GM closed the substance of its letter to Hyundai by stating, "GM is
27 prepared to pursue legal action against Mr. Latouf and Hyundai to enforce these
28

                                                    -7-
     SMRH:4850-8155-9470.6                                   COMPLAINT FOR DECLARATORY RELIEF
 1 obligations and will seek all available remedies for any harm caused." A true and correct
 2 copy of GM's letter to-Hyundai is attached hereto as Exhibit 3.
 3           22.      From the date of the letter through the present, both Latouf and Hyundai
 4 have provided multiple assurances to GM that Latouf would in no way use or disclose any
 5 trade secret information learned or accessed in the course and scope of his prior
 6 employment with GM. As Hyundai's Chief Safety Officer, Latouf has no use for GM's
 7 trade secret infonnation, as his duties are focused on Hyundai's individualized safety
 8 needs and processes, and working with government regulatory agencies to ensure all safety

 9 standards are complied with and effectively implemented, including vehicle recalls.
10 Latouf and Hyundai further offered to agree in writing with GM that GM' s sensitive and
11 trade secret information will in no way be used by Latouf or Hyundai. Notwithstanding
12 these assurances and offers to ensure GM's trade secrets will not be disclosed or used, GM
13   continues to insist Latouf resign from Hyundai on the grounds that he is violating the
14 restrictive covenants contained in the 2019 Award Document. GM's threats have left
15 Hyundai and Latouf no choice but to initiate this lawsuit to protect themselves from GM's
16 unlawful restrictive covenants.
17                                     FIRST CAUSE OF ACTION
18                   Declaratory Relief Invalidating GM's Non-Compete Provision
19                                   (By Plaintiffs Against Defendants)
20            23.      Plaintiffs incorporate by reference all preceding allegations of this complaint.
21            24.      An actual and present controversy has arisen between Plaintiffs on the one
22 hand, and Defendants, on the other, regarding their respective rights and obligations, if
23 any, under the 2019 Award Document's non-compete provision (the "non-compete
24 provision"). The non-compete provision states:
25            In exchange for the Options described in this A ward Document, except to the
              extent this provision is expressly unenforceable or unlawful under applicable
26            law, you agree to the following restrictive covenants ("Restrictive
              Covenants") that apply during your employment with the Company and its
27            Subsidiaries, and for the 12-month period commencing on your Termination
              of Service, including a Full Career Status Termination:
28

                                                      -8-
     SMRH:4850-8155-9470.6                                      COMPLAINT FOR DECLARATORY RELIEF
 1                  •   You will not directly or indirectly engage in or perform any
                        engineering, purchasing, design, marketing, manufacturing or any
 2                      other tasks or functions or provide services in any other capacity (e.g.,
                        as an employee, a board member, a manager or a consultant) for any
 3                      motor vehicle manufacturer (including its parents, subsidiaries, and
                        other affiliates) that competes with the Company or its Subsidiaries;
 4

 5            25.       Plaintiffs contend the non-compete provision is void and unenforceable

 6 under California law. By contrast, Defendants contend that the non-compete provision is
 7 valid and enforceable, and have threatened to enforce the provision to prevent Latouf from
 8 working at Hyundai in California.·

 9            26.       Section 16600 of the California Business and Professions Code states that
10 "every contract by which anyone is restrained from engaging in a lawful profession, trade,

11   or business of any kind is to that extent void."
12            27.       The non-compete provision denies Latouf the right to pursue his choice of
13 lawful employment, in contravention of California law and public policy. The non-

14 compete provision is otherwise unreasonable, overbroad, and not reasonably necessary to
15 protect GM's trade secrets. It is unlawful and unenforceable in its entirety.
16            28.       A judicial declaration is thus necessary and appropriate so that the parties

17 may ascertain their respective rights, duties, and obligations under the non-compete
18 prov1s10n.
19            29.       Plaintiffs request that the Court issue a judicial declaration that the non-
20 compete provision is void and unenforceable.
21                                     SECOND CAUSE OF ACTION
22          Declaratory Relief Invalidating GM's Employee Non-Solicitation Provision
23                                    (By Plaintiffs Against Defendants)
24            30.       Plaintiffs incorporate by reference all preceding allegations of this complaint.
25            31.       An actual and present controversy has arisen between Plaintiffs on the one
26 hand, and Defendants, on the other, regarding their respective rights and obligations, if

27 any, under the employee non-solicitation provision in the 2019 Award Document (the
28

                                                        -9-
     SMRH:4850-8155-9470.6                                        COMPLAINT FOR DECLARATORY RELIEF
 1 "employee non-solicitation provision"). The employee non-solicitation provision
 2 provides:
 3            In exchange for the Options described in this Award Document, except to the
              extent this provision is expressly unenforceable or unlawful under applicable
 4            law, you agree to the following restrictive covenants ("Restrictive
              Covenants") that apply during your employment with the Company and its
 5            Subsidiaries, and for the 12-month period commencing on your Termination
              of Service, including a Full Career Status Termination:
 6
 7
                    •   You will not directly or indirectly, knowingly induce any employee of
 8                      the Company or any Subsidiary to leave their employment for
                        participation, directly or indirectly, with any existing or future
 9                      employer or business venture associated with you; ...
10            32.       Plaintiffs contend the employee non-solicitation provision is void and

11 unenforceable under California law. By contrast, Defendants contend that the employee

12 non-solicitation provision is valid and enforceable, and have threatened to enforce the
13 provision against Latouf.
14            33.       Section 16600 of the California Business and Professions Code states that
15 "every contract by which anyone is restrained from engaging in a lawful profession, trade,
16 or business of any kind is to that extent void."
17            34.       The employee non-solicitation provision contravenes California law and
18 public policy in favor of competition and employee mobility and, as such, is unenforceable

19 under Business and Professions Code section 16600. The employee non-solicitation
20 provision is otherwise unreasonable, overbroad, and not reasonably necessary to protect
21   GM's trade secrets. It is unlawful and unenforceable in its entirety.
22            35.       A judicial declaration is thus necessary and appropriate so that the parties
23   may ascertain their respective rights, duties, and obligations under the employee non-
24 solicitation provision.
25            36.       Plaintiffs request that the Court issue a judicial declaration that the employee
26 non-solicitation provision is void and unenforceable.
27
28

                                                      -10-
     SMRH:4850-8155-9470.6                                       COMPLAINT FOR DECLARATORY RELIEF
 1                                      THIRD CAUSE OF ACTION
2         Declaratory Relief Invalidating GM's Third-Party Non-Solicitation Provision
3                                     (By Plaintiffs Against Defendants)
4            37.        Plaintiffs incorporate by reference all preceding allegations of this complaint.
5            38.        An actual and present controversy has arisen between Plaintiffs on the one
 6 hand, and Defendants, on the other, regarding their respective rights and obligations, if
7 any, under the third-party non-solicitation provision in the 2019 Award Document (the
 8 "third-party non-solicitation provision"). The third-party non-solicitation provision
 9 provides:
10           In exchange for the Options described in this Award Document, except to the
             extent this provision is expressly unenforceable or unlawful under applicable
11           law, you agree to the following restrictive covenants ("Restrictive
             Covenants") that apply during your employment with the Company and its
12           Subsidiaries, and for the 12-month period commencing on your Termination
             of Service, including a Full Career Status Termination:
13

14
                    •   You will not directly or indirectly solicit any client, customer, or
15                      supplier of, or provider to the Company or its Subsidiaries who was a
                        client, customer, supplier or provider for which you provided services
16                      or supervised services during the 12-month period immediately prior
                        to your Termination of Service.
17
              39.       Plaintiffs contend the third-party non-solicitation provision within the 2019
18
     Award Document is void and unenforceable under California law. By contrast,
19
     Defendants contend that the third-party non-solicitation provision is valid and enforceable.
20
             40.        Section 16600 of the California Business and Professions Code states that
21
     "every contract by which anyone is restrained from engaging in a lawful profession, trade,
22
     or business of any kind is to that extent void."
23
              41.       The third-party non-solicitation provision contravenes California law and
24
     public policy in favor of competition and employee mobility and, as such, is unenforceable
25
     under Business and Professions Code section 16600. The third-party non-solicitation
26
     provision is otherwise unreasonable, overbroad, and not reasonably necessary to protect
27
     GM's trade secrets. It is unlawful and unenforceable in its entirety.
28

                                                       -11-
     SMRH:4850-8155-9470.6                                        COMPLAINT FOR DECLARATORY RELIEF
 1            42.      A judicial declaration is thus necessary and appropriate so that the parties
 2 may ascertain their respective rights, duties, and obligations under the third~party non-
 3 solicitation provision.
 4           43.       Plaintiffs request that the Court issue a judicial declaration that the third-
 5 party non-solicitation provision is void and unenforceable.
 6                                    FOURTH CAUSE OF ACTION
 7              Unfair Competition, California Business & Professions Code§ 17200
 8                                   (By Plaintiffs Against Defendants)
 9            44.      Plaintiffs incorporate by reference all preceding allegations of this complaint.
10            45.      This Cause of Action is brought pursuant to California's Unfair Competition
11 Law (the "UCL") at Business & Professions Code§ 17200 et seq. The UCL defines unfair
12 competition as any unlawful, unfair, or fraudulent business act or practice and unfair
13 deceptive, untrue or misleading advertising or any other improper act. Such actions
14 include requiring employees to sign agreements that violate California Business &
15 Professions Code section 16600, attempting to enforce such agreements, and other actions
16 that unlawfully interfere with the business relationships of former employees. Defendants'
17 conduct constitutes unfair, unlawful, and/or fraudulent business practices within the
18 meaning of Business & Professions Code § 17200.
19            46.      Defendants seek to stifle free and fair competition from former employees
20 such as Latouf by having them sign restrictive covenants unenforceable under California
21   law, and then making threats and attempting to enforce these unlawful provisions.
22 Through these unlawful provisions, Defendants seek to foreclose lawful competition for
23   automotive industry employees throughout California, and to specifically prevent Latouf
24 from lawfully working in his professional field for Hyundai.
25            47.      Defendants have thus engaged in unlawful and/or unfair business acts and
26 practices in violation of California Business and Professions Code sections 16600 and
27 17200 and under the common law, entitling Latouf and Hyundai to injunctive relief
28

                                                      -12-
     SMRH:4850-8155-9470.6                                        COMPLAINT FOR DECLARATORY RELIEF
 1 prohibiting Defendants from enforcing, or attempting to enforce, the illegal restrictive
 2 covenants contained in the 2019 A ward Document.
 3                                         PRAYER FOR RELIEF

 4           Plaintiffs pray for:
 5            1.       A judicial declaration that the non-compete provision is void and
 6 unenforceable;
 7            2.       A judicial declaration that the employee non-solicitation provision is void
 8 and unenforceable;
 9            3.       A judicial declaration that the third-party non-solicitation provision is void
10 and unenforceable;
11            4.       Preliminary and permanent injunctive relief barring Defendants from seeking
12 to enforce the non-compete provision, the employee non-solicitation provision, and/or the

13 third-party non-solicitation provision against Latouf or Hyundai;

14            5.       Costs of suit incurred herein; and
15            6.       For any further relief that the Court deems just and equitable.
16
17 Dated: December2, 2019
18                                         SHEPP ARD, MULLIN, RICHTER & HAMPTON LLP
19
20
                                           By
21                                                           --TRAVIS J. ANDERSON
                                                                JOSEPH C. PEACOCK
22
23                                                 Attorneys for Hyundai Motor America and Brian
                                                                      Latouf
24
25

26
27
28

                                                      -13-
     SMRH:4850-8155-9470.6                                       COMPLAINT FOR DECLARATORY RELIEF
EXHIBIT 1




EXHIBIT 1
                                                                                                                                 9/22/19, 5(23 PM




                                                   General Motors Company
                                                2017 Long-Term Incentive Plan
                                            Award Document for February 2019 Grant



    Private and Confidential

    Brian Latouf



    This letter (“Award Document”) describes the details under which you are being granted an Award of Non-
    Qualified Stock Options (“Options”) under the General Motors Company 2017 Long-Term Incentive Plan (as
    amended from time to time, the “Plan”). As the Options vest, you have the right to purchase Shares at the
    exercise price noted below (“Exercise Price”).

    A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms used in this Award Document
    have the meanings given in the Plan unless noted otherwise.

    The full terms of your Award are set out in this Award Document, the Plan and any policy adopted by the
    Committee in respect of the Plan and Awards thereunder that is applicable to this Award. In the event of any
    conflict between this Award Document and the Plan, the terms of this Award Document shall prevail.

    Terms of this Award

     Issuer                            General Motors Company, a Delaware corporation

     Number of Options                 7,000 Options
     Granted To You

     Exercise Price                    $39.00 USD

     Grant Date                        February 13, 2019

     Vesting Schedule                  One-third of the Options will vest on the first, second and third anniversaries of
                                       the Grant Date as follows:

                                       One-third on February 13, 2020
                                       One-third on February 13, 2021
                                       One-third on February 13, 2022


https://shareworks.solium.com/solium/servlet/esoapOIGrantView?emp…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement    Page 1 of 7
                                                                                                                                    9/22/19, 5(23 PM



                                       For purposes of calculating the pro rata portion of the Award as may be required
                                       under the terms of the Plan, the time period for such proration will be deemed to
                                       have commenced on the Grant Date.

                                       Except as otherwise provided in the Plan and this Award Document, any portion
                                       of the Options not vested as of a Termination of Service shall be forfeited.


     Expiration Date                   February 13, 2029 upon the close of the New York Stock Exchange.

                                       Any unexercised Options that remain following the Expiration Date shall be
                                       forfeited.

     Form of Settlement              Unless otherwise prohibited by the Plan, this Award Document, law or
                                     administrative rules established under the Plan, your Options may be exercised
                                     and settled in the following ways:

                                     Buy and Hold – Exercise Options to buy Shares using cash and then hold the
                                     Shares;

                                     Cashless – Exercise Options to buy Shares and sell the acquired Shares at the
                                     same time without using cash. Net proceeds received in cash;

                                     Net Shares – Exercise Options to buy Shares and sell the acquired Shares at the
                                     same time without using cash. Net proceeds received in Shares;

                                     Stock for Stock – Exercise Options to buy Shares using the value of Shares
                                     already owned;

                                     Combination or Other Methods (as may be approved by the Committee).

                                     Notwithstanding the forgoing and the terms of the Plan, the Company reserves
                                     the right to limit the form of settlement based on your home or host location at
                                     the time of exercise. For example, if you are providing services in certain
                                     specified jurisdictions at the time of exercise, you may only exercise vested
                                     Options through a cashless exercise. The Company also reserves the right to
                                     further modify the form of settlement of your Award as it deems appropriate to
                                     account for the impact of local law and regulations. For example, the Company
                                     may adjust settlement to account for unique limitations regarding the provision of
                                     equity outside the United States.


https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 2 of 7
                                                                                                                                    9/22/19, 5(23 PM



                                     Regardless of the form of settlement, as required by law, the Company will
                                     withhold any applicable federal, state, local or foreign tax in connection with any
                                     exercise of the Options. You are responsible for any taxes due upon exercise of
                                     the Options.

     Conditions Precedent            Pursuant and subject to Section 11 of the Plan, as a condition precedent to the
                                     vesting and/or exercise of any portion of your Award, you shall:

                                             Refrain from engaging in any activity which will cause damage to the
                                             Company or is in any manner inimical or in any way contrary to the best
                                             interests of the Company, as determined pursuant to the Plan; and
                                             Furnish to the Company such information with respect to the satisfaction
                                             of the foregoing as the Committee may reasonably request.

                                     In addition, the Committee may require you to enter into such agreements as the
                                     Committee considers appropriate.

                                     Your failure to satisfy any of the foregoing conditions precedent will result in the
                                     immediate cancellation of the unvested portion of your Award and any vested
                                     portion of your Award that has not yet been exercised, and you will not be
                                     entitled to receive any consideration with respect to such cancellation.




     Restrictive Covenants           In exchange for the Options described in this Award Document, except to the
                                     extent this provision is expressly unenforceable or unlawful under applicable law,
                                     you agree to the following restrictive covenants (“Restrictive Covenants”) that
                                     apply during your employment with the Company and its Subsidiaries, and for
                                     the 12-month period commencing on your Termination of Service, including a
                                     Full Career Status Termination:

                                             You will not directly or indirectly engage in or perform any engineering,
                                             purchasing, design, marketing, manufacturing or any other tasks or
                                             functions or provide services in any other capacity (e.g., as an employee, a
                                             board member, a manager or a consultant) for any motor vehicle
                                             manufacturer (including its parent, subsidiaries, and other affiliates) that
                                             competes with the Company or its Subsidiaries;
                                             You will not directly or indirectly, knowingly induce any employee of the

https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 3 of 7
                                                                                                                                    9/22/19, 5(23 PM



                                             Company or any Subsidiary to leave their employment for participation,
                                             directly or indirectly, with any existing or future employer or business
                                             venture associated with you; and
                                             You will not directly or indirectly solicit any client, customer, or supplier
                                             of, or provider to the Company or its Subsidiaries who was a client,
                                             customer, supplier or provider for which you provided services or
                                             supervised services during the 12-month period immediately prior to your
                                             Termination of Service.

                                     You may seek permission from the Company to take action that would otherwise
                                     violate one or more aspects of these Restrictive Covenants, including a request to
                                     work in a direct or indirect capacity for any motor vehicle manufacturer that
                                     competes with the Company, but the Company may deny such request in its
                                     unfettered discretion and otherwise enforce the provisions of the Restrictive
                                     Covenants.

                                     If you violate any of the Restrictive Covenants during its effective period without
                                     the Company’s consent, both the unvested and vested but unexercised portion of
                                     your Award will immediately be cancelled. In addition, you agree to repay to the
                                     Company all of the gains resulting from any exercise of the Options during the
                                     period commencing on the date that is 12 months prior to your Termination of
                                     Service and ending on the date that is 12 months following your Termination of
                                     Service. To the extent permitted under applicable law, the Company may also
                                     take action at equity or in law to enforce the provisions of the applicable
                                     Restrictive Covenants. Following application of this provision of the Award
                                     Document, you will continue to be bound by the obligations, promises and other
                                     agreements contained in the Plan and the Award Document.


     Other Terms and                 Refer to the Plan for additional terms and conditions applicable to your Award,
     Conditions of the               including but not limited to those relating to:
     Award
                                             No dividends or dividend equivalents will be earned or paid on the
                                             Options granted;
                                             Effect of your Termination of Service on your Award, including upon
                                             Death, Disability, achievement of Full Career Status and other Termination
                                             of Service scenarios;
                                             Your Award being subject to any clawback or recoupment policies of the
                                             Company as may be in effect from time to time;


https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 4 of 7
                                                                                                                                    9/22/19, 5(23 PM



                                             The impact of a Change in Control or other specified corporate event on
                                             your Award; and
                                             Jurisdiction and governing law.


    Additional Acknowledgements

    The following additional terms apply to your Award, your participation in the Plan and the grant of the Options
    (and issuance of any Shares) to you. By accepting the Award you irrevocably agree and acknowledge in favor
    of the Company (on its own behalf and as an agent for the Subsidiaries) that:

        a. To enable the Company to issue you this Award, and administer the Plan and any Award, you consent to
             the holding and processing of personal information provided by you to the Company or any Subsidiary,
             trustee or third party service provider, for all purposes relating to the operation of the Plan in accordance
             with Section 20 of the Plan.
        b.   You will not have any claim to be granted any Award under the Plan, and there is no obligation for
             uniformity of treatment of employees, consultants, advisors, Participants or holders or Beneficiaries of
             Awards under the Plan. The terms and conditions of Awards need not be the same with respect to each
             recipient. Any Award granted under the Plan shall be a single, voluntary grant and does not constitute a
             promise, a contractual right or other right to receive future grants. The Committee maintains the right to
             make available future grants under the Plan.
        c.   The grant of this Award does not give you the right to be retained in the employ of, or to continue to
             provide services to, the Company or any Subsidiary. The Company or the applicable Subsidiary may at
             any time dismiss you, free from any liability, or any claim under the Plan, unless otherwise expressly
             provided in the Plan or in any other agreement binding you and the Company or the applicable
             Subsidiary. Your receipt of this Award under the Plan is not intended to confer any rights on you except
             as set forth in this Award Document or in the Plan.
        d.   Unless otherwise required by law, this Award under, and your participation in, the Plan does not form
             part of your remuneration for the purposes of determining payments in lieu of notice of termination of
             your employment of office, severance payments, leave entitlements, or any other compensation payable
             to you and no Award, payment, or other right or benefit, under the Plan will be taken into account in
             determining any benefits under any pension, retirement, savings, profit-sharing, group insurance, welfare
             or benefit plan of the Company or any of the Subsidiaries.
        e.   This Award includes Restrictive Covenants and conditions precedent that apply during and following
             your termination of employment, and the Options described in this Award constitute good and valuable
             consideration provided in exchange for those Restrictive Covenants.
        f.   The Company and the Subsidiaries, their respective affiliates, officers and employees make no
             representation concerning the financial benefit or taxation consequences of any Award or participation in
             the Plan and you are strongly advised to seek your own professional legal and taxation advice concerning


https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 5 of 7
                                                                                                                                    9/22/19, 5(23 PM



             the impact of the Plan and your Award.
        g.   The future value of the Options and subsequent Shares as a result of exercise is unknown and cannot be
             predicted with certainty and may increase or decrease in value.
        h.   You will have no claim or entitlement to compensation or damages arising from the forfeiture of the
             Options, the termination of the Plan, or the diminution in value of the Options or Shares, including,
             without limitation, as a result of the termination of your employment by the Company or any Subsidiary
             for any reason whatsoever and whether or not in breach of contract. You irrevocably release the
             Company, its Subsidiaries, Affiliates, the Plan Administrator and their affiliates from any such claim that
             may arise.
        i.   The Company has adopted a stock ownership requirement policy and, if your position is covered, you
             shall be subject to and comply with this policy as may be in effect from time to time. Options do not
             count towards your stock ownership requirement.
        j.   If any term of this Award is determined to be unenforceable as written by a court of competent
             jurisdiction, you acknowledge and agree that such term shall be adjusted to the extent determined by the
             court to achieve the intent of the Company in imposing such term and if the court determines that such
             term cannot be reformed to achieve the intent of the Company, then the elimination of the pertinent
             provisions of that term shall not otherwise impact the enforceability of the other terms of this Award.
        k.   This Plan and this Award are governed by the laws of the State of Delaware, without regard to the
             conflicts of law provisions thereof, and any cause or claim arising with respect to this Award or the
             subject matter contained in this Award Document will be exclusively resolved in the Courts of Delaware.
             The Company will make reasonable efforts so that the Award complies with all applicable federal and
             state securities laws; provided, however, notwithstanding any other provision of the Award Document,
             the Options shall not be exercisable if the exercise thereof would result in a violation of any such law.
        l.   Nothing in this Award Document will be construed as requiring a forfeiture or otherwise prohibiting you
             from fully and truthfully cooperating with any investigation or engaging in any other conduct protected
             by U.S. law.
       m.    You have read this Award Document and the Plan carefully and understand their terms, including but not
             limited to the Restrictive Covenants herein. By indicating your acceptance of these terms, you are
             expressly accepting the terms and conditions of the Award, and the Company may rely on your
             acceptance.




    Acceptance of Offer

    To accept this offer you will need to follow the link at the bottom of this page. Your electronic acceptance
    confirms the following:



https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 6 of 7
                                                                                                                                    9/22/19, 5(23 PM



    I confirm that I have been given a copy of this Award Document and access to the Plan, and that having read
    both documents I irrevocably agree to:

        a. Accept the Options (and any Shares resulting from the exercise of the Options) that are issued by the
           Company to me in accordance with the terms of the Plan and this Award Document; and
        b. Be bound by and abide by the terms of this Award Document and the Plan.


    If you do not accept this Award by March 13, 2019, this offer will lapse and be incapable of acceptance (unless
    otherwise agreed to by the Company).

    If you have any questions concerning this offer or the Plan, please contact
    GMCompensationandBenefits@gm.com.




    Yours sincerely,




    ____________________
    Janice K. Uhlig
    Vice President, Global Compensation and Benefits




https://shareworks.solium.com/solium/servlet/esoapOIGrantView?em…ee_id=1221316694&employeeGrantId=65800110053&state=viewAgreement        Page 7 of 7
EXHIBIT 2




EXHIBIT 2
                                   GENERAL                MOTORS


                                                                      Amie Nolan-Needham
                                                                      Assistant General Counsel
                                                                      Labor Relations & Employment
                                                                      amie.nolan-needham@gm.ccim


VIA E-MAIL - David.Lawrence@couzens.com

 November 26, 2019

David Lawrence
Couzens Lansky
Country Club Office Centre
39395 W. 12 Mile Road, Suite 200
Farmington Hills, Ml 48331

         SUBJECT: Brian Latouf's Obligations to General Motors

Dear Mr. Lawrence:

I am sending you this letter because it is my understanding that you represent Brian Latouf concerning his
recent decision to resign from General Motors ("GM") to pursue a new position with our competitor,
Hyundai North America ("Hyundai'1). Please contact me immediately if I am mistaken.

Mr. latouf's new position with Hyundai directly violates his continuing obligations to GM.              Those
continuing obligations are explained in more detail below.

                             BRIAN LATOUF'S NEW POSITION WITH HYUNDAI

We understand from a November 25, 2019 Press Release by Hyundai that Mr. Latouf has accepted a
position as its Chief Safety Officer and will begin working for Hyundai on December 2, 2019. That Press
Release makes clear that in his new position Mr. Latouf will be responsible for all of Hyundai's safety
regulation matters, strategic legal direction and oversight of its safety and emission investigations and
recalls in the U.S., Canada and Mexico.

                                      DIRECT COMPETITION WITH GM

Mr. Latouf's new position with Hyundai is in direct competition and conflict with his former position as
GM's Executive Director of Safety Field Investigations, Regulations & Certification. In that role Mr. Latouf
had broad access to GM's confidential information and trade secrets. While employed by GM, Mr. Latouf
also repeatedly recognized the need to protect our confidential information and trade secrets, and
acknowledged that his responsibility to protect such information does not end when he leaves the
Company.

To successfully perform his new role, it is inevitable that Mr. Latouf will bring GM's highly confidential and
sensitive information to bear for Hyundai as there is no conceivable way he can do his new job without




                                300 Renalssance Center   Detroit, M1ch1gan 48265
                                                                                                            1
disclosing and using GM's confidential information and trade secrets. The disclosure of this information
will cause irreparable harm to GM, and violates the promises Mr. Latouf made to protect it.

Mr. Latouf s new position with Hyundai also directly violates the restrictive covenants to which he agreed
prior to his separation from GM. Those restrictive covenants were included in the Award Documents he
electronically signed each year as a condition of being granted his awards of equity compensation under
the General Motors Company Long-Term Incentive Plan. By signing each of those Award Documents, Mr.
Latouf agreed to the following restrictive covenants for 12 months following his separation from GM:

         •   You will not directly or indirectly engage in or perform any engineering, purchasing, design,
             marketing, manufacturing or other tasks or functions or provide services in any other capacity
             (e.g., as an employee, a board member, a manager or a consultant) for any motor vehicle
             manufacturer (including its parent, subsidiaries, and other affiliates) that competes with the
             Company or its Subsidiaries;

         •   You will not directly or indirectly, knowingly induce any employee of the Company or any
             Subsidiary to leave their employment for participation, directly or indirectly, with any existing
             or future employer or business venture associated with you; and

        •    You will not directly or indirectly solicit any client, customer, or supplier of, or provider to the
             Company or its Subsidiaries who was a client, customer, supplier or provider for which you
             provided services or supervised services during the 12-month period immediately prior to
             your Termination of Service.

These restrictive covenants are the same ones GM shared with you and Mr. Latouf on November 22 1 2019.

                                                    DEMAND

We demand Mr. Latoufs full compliance with his post-employment obligations to GM, including under:
(a) the various restrictive covenant agreements between Mr. Latouf and GM requiring that he not work
in competition with GM for twelve (12) months after his separation; and (b) applicable law, including the
federal Defend Trade Secrets Act of 2016, the Delaware Uniform Trade Secrets Act, and the Michigan
Uniform Trade Secrets Act -- these laws entitle us to damages, punitive damages and recovery of our
reasonable attorneys' fees and costs.

GM hopes your and Mr. Latouf's immediate and transparent cooperation will avoid escalating this into
litigation. Please understand, however, that GM specifically reserves all of its rights under the law, as well
as its right to institute an action seeking all possible remedies, including but not limited to injunctive relief,
monetary damages, the cancellation of Mr. latouf's outstanding GM compensation {including his
incentive compensation under the Short Term Incentive Plan and long Term Incentive Plan) and/or
recovery of compensation paid to Mr. Latouf by GM, and attorneys' fees and/or costs. GM will also assert
all necessary claims against Hyundai, including tortious interference with contract, misappropriation of
trade secrets, and conspiracy.

GM also requests that you inform Hyundai about these continuing obligations and expects they will
respect them and refrain from inducing you to breach them or benefiting in any way from your breach.




                                 300 Renaissance Center   Detroit, Michigan 48265
                                                                                                                2
                                          NOTICE TO PRESERVE

Because Mr. Latouf is now on notice of potential litigation we are providing notice of his obligation to
preserve evidence relevant to GM's well-founded concerns. This means Mr. Latouf must preserve and
not destroy all hard-copy information and electronically-stored information relating to this matter,
including:

        •    His employment with GM;

        •    His employment with Hyundai, including any email communications, agreements, offers, job
             responsibilities, etc.;

        •    Any GM information, including its intellectual property, Confidential Information, and/or
             trade secrets that Mr. Latouf has, or have had, in your possession, custody and control; and

        •    All information relating to any use and/or disclosure of GM's intellectual property,
             Confidential Information, and/or trade secrets.

This request to preserve all electronically-stored information includes preservation of emails, text
messages, cloud storage, hidden system files or metadata presently located on or contained in a free-
standing computer or laptop, CPU, or digital device that may contain data-storage capabilities, including
but not limited to hard disk drives, optical disk drives, removable media, such as floppy disk drives,
CD-ROM and DVD drives, Zip drives or any other similar electronic storage media or system of whatever
name or description.

The obligation to preserve the information, including electronically-stored information, described in this
letter further includes preservation of (a) electronically-stored information that may have been deleted
from active files and that may not be readily recoverable from a backup medium, such as metadata, and
(b) any information that comes into existence after the date of this letter or that may exist now or in the
future but of which you may have no current knowledge.

                                              *          *          *

To avoid litigation, please contact me prior to Mr. Latouf beginning his new position with Hyundai on
December 2, 2019 to either confirm his resignation from Hyundai or to discuss why you believe his new
position does not violate his continuing obligations to GM. We look forward to your immediate
cooperation.

Nothing in this letter should be construed as a waiver of, or otherwise prejudice, any of GM's legal
rights.


Sincerely,




Amie Nolan-Needham


                               300 Renaissance Cent er       Det roit, Michigan 48265
                                                                                                         3
EXHIBIT 3




EXHIBIT 3
                                                                                                        IV~D

                                 GENERAL                MOTORS                                     1E . 2 2019

                                                                    Amie Nolan-Needham              {o:30~
                                                                    Assistant General Counsel
                                                                    labor Relations & Employment
                                                                    amie.nolan-needham@gm.com

VIA FEDERAL EXPRESS

November 26, 2019

Jerry Flannery
Executive Vice President, Chief Legal Officer
Hyundai Motor America
10550 Talbert Ave
Fountain Valley, CA 92708

        SUBJECT: Brian Latouf's Obligations to General Motors

Dear Mr. Flannery:

It has come to our attention that Hyundai North America ("Hyundai") has hired Brian Latouf as its Chief
Safety Officer and that he is scheduled to begin working for the company on December 2, 2019 . This
letter serves to inform you that Mr. Latouf's employment with Hyundai will violate the restrictive
covenants to which he agreed while employed by General Motors ("GM") as our Executive Director of
Safety Field Investigations, Regulations & Certification. Mr. Latouf's new position with Hyundai will also
disclose GM's confidential information and trade secrets, which he acknowledged were his responsibility
to protect even after the end of his employment with GM.

The agreements signed by Mr. Latouf and his obligations to GM remain in effect and prohibit him from
working for Hyundai as its Chief Safety Officer. GM is fully prepared to defend its rights if Mr. Latouf
decides to begin working for Hyundai. GM sent separate correspondence to Mr. Latouf and his counsel
regarding these issues. However, we also wanted to provide this notice directly to Hyundai, because we
expect Hyundai to respect Mr. Latouf's continuing obligations and to refrain from inducing Mr. Latouf to
breach them. GM is prepared to pursue legal action against Mr. Latouf and Hyundai to enforce these
obligations and will seek all available remedies for any harm caused.

Nothing contained in or omitted from this letter is or shall be deemed to be a limitation, restriction, or
waiver of any of GM's rights or remedies, all of which are expressly reserved. Please contact me if you
have any questions about this letter or the issues referenced herein .


Sincerely,




Amie Nolan-Needham




                               300 Renaissance Center   Detroit, Mich igan 48265
                                                                                                         1
